Citation Nr: 0004815	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  98-16 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Determination of a proper initial rating for residuals of 
left shoulder surgery, currently assigned a 30 percent 
disability evaluation.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1991 to December 
1997.  

This matter arises from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which granted service connection for 
residuals of a left shoulder injury, and assigned an initial 
10 percent disability evaluation, effective from December 9, 
1997.  The veteran filed a timely appeal, contending that the 
severity of his left shoulder disability warranted assignment 
of an initial evaluation in excess of 10 percent.  Before the 
case was referred to the Board of Veterans' Appeals (Board) 
for review, the veteran presented testimony at a personal 
hearing before a Hearing Officer at the RO, and based on 
medical evidence and his hearing testimony, his initially 
assigned disability evaluation was increased to 30 percent by 
a December 1998 rating decision.  The veteran now contends, 
in substance, that the severity of his service-connected left 
shoulder disability warrants assignment of an initial 
evaluation in excess of 30 percent.  The case has been 
referred to the Board for resolution.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO.  

2.  The veteran's service medical records indicate that he is 
right-handed; however, he has reported more recently that he 
is ambidextrous.  

3.  The veteran's left shoulder is not shown to be ankylosed, 
and his residuals of a left shoulder injury are objectively 
shown to be productive of not more than limitation of motion 
of the arm of midway between the side and shoulder level due 
to pain, and symptomatology most consistent with recurrent 
dislocation of the humerus at the scapulohumeral joint with 
frequent episodes and guarding of all arm movements.  

CONCLUSION OF LAW

The criteria for assignment of an initial evaluation in 
excess of 30 percent for the veteran's residuals of left 
shoulder surgery have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40, 
4.45, 4.71a, Diagnostic Codes 5201, 5202, 5203 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The preliminary question before the Board is whether the 
veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), and if so, 
whether the VA has properly assisted him in the development 
of his claim.  An allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased rating.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 628, 632 (1992).  Accordingly, the 
Board finds that the veteran has presented a claim that is 
well grounded.  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts which are 
pertinent to that claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records, 
records of treatment following service, reports of VA rating 
examinations, and a transcript of hearing testimony given 
before a Hearing Officer at the RO.  The Board is not aware 
of any additional relevant evidence which is available in 
connection with this appeal.  Therefore, no further 
assistance to the veteran regarding the development of 
evidence is required.  38 U.S.C.A. § 5107(a); McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  
Moreover, an appeal from the initial assignment of a 
disability rating requires consideration of the entire time 
period involved, and contemplates staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
In addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria assigned for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examinations upon which 
ratings are based adequately portray the anatomical damage 
and functional loss with respect to all of these elements.  
The functional loss may be due to absence of part or all of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See 38 C.F.R. §§ 4.40, 4.45 (1999).  Under DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995), the Board, in 
addition to applying the schedular criteria, may consider 
granting a higher evaluation in certain cases in which 
functional loss due to pain is demonstrated.  

The record shows that the veteran currently suffers from 
residuals of a left shoulder injury that was incurred in 
service.  The veteran had undergone surgery on his left 
shoulder in service, and that by a July 1998 rating decision, 
service connection was granted for residuals of a left 
shoulder injury, and an initial 10 percent evaluation was 
assigned, effective from December 9, 1997.  The veteran 
appealed that decision, and during the course of his appeal, 
the assigned initial disability rating was increased to 30 
percent by a December 1998 rating decision.  The veteran 
presently contends that the initially assigned 30 percent 
disability rating does not reflect the severity of his 
residuals of a left shoulder injury, and that an evaluation 
in excess of 30 percent is therefore warranted.  

The veteran underwent an initial VA rating examination in 
January 1998.  The report of that examination shows that he 
complained of being unable to push or pull with his left arm, 
and that he experienced a substantial amount of pain on use.  
Therefore, the veteran maintained that he avoided using his 
left arm secondary to the pain.  He was noted to be 
ambidextrous, and was diagnosed with left shoulder pain and 
status-post left shoulder surgery, times two.  Physical 
examination at that time revealed normal musculoskeletal 
examination with good force and power in both arms.  The 
veteran also complained of experiencing tingling in his left 
arm, extending into his left hand.  However, a neurological 
examination showed normal results.  A VA prescription note 
also dated in January 1998 indicates that the veteran was not 
able to perform any heavy manual labor due to his left 
shoulder disability, and that vocational rehabilitation was 
recommended.  

In support of his claim, the veteran submitted a statement 
dated in August 1998 from Clifford F. Hornback, M.D.  Dr. 
Hornback stated that the veteran was working at the Fleetwood 
Travel Trailers at that time, and that he complained of 
experiencing episodes of instability.  However, the veteran 
denied experiencing any dislocation.  On examination, the 
veteran had a full range of motion in his neck, both 
shoulders, and experienced no motor weakness.  However, Dr. 
Hornback stated that the veteran had some laxity with stress 
of the posterior capsule.  X-rays showed surgical anchors 
along the anterior labrum.  Dr. Hornback concluded that the 
veteran had undergone two previous surgeries in service, and 
that a third surgery to stabilize the residual laxity was 
pending.  The veteran's symptoms, at that time, consisted of 
subluxation of the left shoulder.  

VA motor nerve and sensory nerve conduction studies conducted 
in May 1998 revealed no abnormalities related to the 
veteran's service-connected left shoulder.  The conclusion 
was that there was a normal electrodiagnostic study of the 
veteran's left upper and lower extremities.

In November 1998, the veteran testified at a personal hearing 
before a Hearing Officer at the RO.  He stated that he did 
not have full range of motion in his left shoulder, and that 
he experienced pain, numbness, instability, and weakness in 
that shoulder.  Therefore, he testified, he avoided using his 
left arm and shoulder to the extent possible.  The veteran 
indicated that he was able to raise his left arm to shoulder 
level, but with pain.  He stated that the pain increased as 
the degree of movement increased.  Further, the veteran 
testified that his arm dislocated at the shoulder joint, and 
actually fell out of the socket approximately once each day.  
According to the veteran, his left arm used to be the 
strongest arm, but that since the left shoulder injury, he 
had experienced loss of tissue in the left arm and 
experienced a constant, chronic pain.  He indicated that he 
experienced numbness in his left hand due to shoulder pain, 
but that he was able to wear and button shirts without 
significant difficulty.  The veteran reported having been 
trained as a mechanic in the Army, but that due to his 
injury, he could no longer perform duties required of a 
mechanic.  According to the veteran, he saw a VA physician 
once each month, and was advised that he did not require 
further surgery, but to remain on his current medication 
through early December.  The veteran testified that he had 
quit five jobs due to his inability to work, and was 
currently employed as a welder.  He stated that he was able 
to lift his 40-pound niece, but that such lifting represented 
the extent of his ability to lift any amount of weight.  

In December 1998, the veteran underwent an additional VA 
rating examination.  The examiner noted that the veteran 
reported having experienced an injury consistent with a 
subluxation episode.  The veteran reported that he had never 
sought treatment at an emergency room to have his left 
shoulder re-located.  On examination, he was found to have 
well-healed surgical scars on the left shoulder.  Flexion was 
to 170, abduction was to 160.  External rotation was to 50 
degrees, and was noted to be 20 degrees less than the 
external rotation on the right.  Internal rotation on the 
left was to T-8 as compared with internal rotation to T-6 on 
the right.  Rotator cuff musculature was 5/5, and 1 1/2+ 
anterior instability and 1+ internal instability were noted.  
There was no posterior instability.  The examiner also found 
that the veteran did not have tenderness in the AC joint or 
in the rotator cuff.  The examiner concluded with a diagnosis 
of persistent left shoulder instability, primarily 
anteriorally and with signs of subluxation.  

The Board has reviewed the above-discussed evidence, and must 
conclude that the preponderance of the evidence is against 
assignment of an initial evaluation in excess of 30 percent 
for the veteran's residuals of a left shoulder injury.  Under 
the laws administered by VA, disabilities of the shoulder and 
arm are rated under Diagnostic Codes 5200 through 5203 
(1999).  A distinction is made between major (dominant) and 
minor musculoskeletal groups for rating purposes.  Only one 
hand is to be considered major.  38 C.F.R. § 4.69 (1999).  In 
reaching this determination, the Board has taken into 
consideration the fact that the veteran now reports that he 
is ambidextrous (in service medical records, the veteran was 
reported to be right-handed), and in order to resolve all 
reasonable doubt in the veteran's favor, has considered the 
left arm to be the dominant arm for rating purposes.  
Limitation of motion of the arm is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (1999).  Under that diagnostic 
code, a 30 percent evaluation is assigned where the motion is 
limited to midway between the side and shoulder level.  For 
assignment of a 40 percent evaluation, the highest rating 
available under Diagnostic Code 5201, there must be a showing 
of limitation of arm motion to 25 degrees from the side.  Id.  

Other impairment of the humerus is evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5202 (1999).  Under that diagnostic 
code, a 30 percent evaluation is contemplated for malunion of 
the humerus with marked deformity; or recurrent dislocation 
of the humerus at the scapulohumeral joint with frequent 
episodes and guarding of all arm movements.  Assignment of a 
50 percent evaluation is contemplated upon a showing of 
fibrous union of the humerus; a 60 percent evaluation is 
warranted where there is nonunion (false flail joint) of the 
humerus.  An 80 percent evaluation, the highest available 
rating under Diagnostic Code 5202, is contemplated for loss 
of the head of the humerus (flail shoulder).  Id.  

Diagnostic Code 5200 rates favorable ankylosis of the 
scapulohumeral joint with abduction to 60 degrees, reaching 
the mouth and head, as 30 percent for the major arm.  
Intermediate ankylosis, between favorable and unfavorable, 
warrants a 40 percent evaluation.  Unfavorable ankylosis with 
abduction limited to 25 degrees is assigned a 50 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5200 (1999).

The Board notes that under 38 C.F.R. § 4.71a, Diagnostic Code 
5203 (1999), which contemplates evaluating impairment of the 
clavicle or scapula, a 20 percent evaluation is the highest 
rating available for either dislocation or nonunion.  Thus, 
further consideration of the veteran's claim under this Code 
is unnecessary. 

The available medical evidence shows that the veteran has 
essentially full range of motion in his shoulder and arm, 
albeit with some loss of motion on internal and external 
rotation as compared with the right shoulder.  Accordingly, 
the Board finds that under Diagnostic Code 5201, the criteria 
for a 40 percent evaluation has not been met.  The Board also 
observes that given the veteran's objectively demonstrated 
range of motion, his symptomatology does not approximate the 
criteria contemplated for assignment of a 30 percent 
evaluation under that diagnostic code, but rather appears to 
be more consistent with the criteria warranting assignment of 
a 20 percent evaluation.  That is to say that the veteran is 
objectively shown to be able to raise his arm at least to 
shoulder level.  However, given the veteran's objectively 
demonstrated manifestations of functional limitations due to 
pain, the Board finds that the next highest rating of 30 
percent (which contemplates limitation of motion of the arm 
to midway between the side and shoulder level) is warranted.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  

Further, the Board finds that under Diagnostic Code 5202, 
assignment of a 30 percent evaluation is appropriate.  The 
veteran has been shown to complain of frequent episodes of 
dislocation of dislocation of the arm at the shoulder joint, 
and has been shown to guard movement involving his left arm.  
Even though he denied experiencing any episodes of 
dislocation during his August 1998 treatment, the Board finds 
that after resolving all reasonable doubt in the veteran's 
favor, the evidence supports assignment of a 30 percent 
evaluation under Diagnostic Code 5202.  However, even 
considering the subjective complaints of additional 
limitation of pain or weakness despite the lack of 
corroborating objective evidence, the veteran's 
symptomatology does not approximate the criteria for an 
evaluation in excess of 30 percent under Diagnostic Code 
5202.  In short, his symptomatology does not suggest fibrous 
union, nonunion, or loss of the humeral head.  Finally, there 
is no objective evidence of ankylosis of the scapulohumeral 
articulation, either favorable, intermediate, or unfavorable, 
such that an evaluation in excess of the currently assigned 
30 percent is warranted under Diagnostic Code 5200.

Accordingly, the Board finds that the initially assigned 30 
percent evaluation for the veteran's residuals of a left 
shoulder injury is appropriate, and that the preponderance of 
the evidence is against assignment of a higher evaluation 
under any other diagnostic code.  Moreover, as the effects of 
functional impairment due to pain have been taken into 
consideration in the decision to assign an initial 30 percent 
evaluation, additional or higher ratings based on painful 
motion or weakness are not warranted.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca, supra.

The potential application of Title 38 of the Code of Federal 
Regulations (1999) has been considered.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1999).  The Board has 
carefully considered the evidence presented and the veteran's 
contentions, but finds that there has been no showing that 
the disability under consideration, residuals of a left 
shoulder injury, has necessitated frequent periods of 
hospitalization since service, has markedly interfered with 
the veteran's employment, or otherwise renders impracticable 
the regular schedular standards.  The Board recognizes that 
the veteran reports that he has been seen on a monthly basis 
for his left shoulder, but notes that while he has indicated 
that his shoulder dislocates on a daily basis, he has not 
been seen for emergency room treatment.  In addition, the 
Board further acknowledges the veteran's testimony that he 
had been forced to quit five jobs since service due to his 
service-connected left shoulder disability.  However, the 
Board also notes that the 30 percent disability evaluation 
currently assigned is recognition of a significant shoulder 
disability.  Further, at the time of the December 1998 VA 
rating examination, he indicated that he was employed as a 
welder.  Accordingly, while the veteran may have some 
difficulty with employment that requires heavy lifting or 
working with his arm overhead, the Board finds that the 
record simply does not reflect that the regular schedular 
standards are impractical or inadequate with which to rate 
the disability under consideration.  There is a full range of 
ratings available under the applicable diagnostic codes which 
would afford a higher disability evaluation on a schedular 
basis should the veteran's overall disability picture warrant 
assignment of a higher evaluation.  At present, however, the 
Board finds that his initially assigned 30 percent evaluation 
is appropriate, based on his objectively demonstrated 
symptomatology.  The Board concludes, therefore, that in the 
absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (1999) is not 
warranted here.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not applicable, 
and the claim for an initial rating in excess of 30 percent 
for the veteran's residuals of a left shoulder injury is 
denied.  See 38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Should the veteran's 
disability picture change, he may apply at any time for an 
increase in his assigned disability rating.  See 38 C.F.R. 
§ 4.1.  At present, however, the Board finds no basis upon 
which to grant an initial rating in excess of 30 percent for 
the veteran's residuals of a left shoulder injury.  



ORDER

The initial rating for the veteran's residuals of left 
shoulder surgery is appropriate, and entitlement to an 
evaluation in excess of 30 percent is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

